            Case 2:16-cr-00067-JAM Document 237 Filed 09/14/20 Page 1 of 3
                                                                     PRO HAC VICE APPLICATION,
                                                                   ECF REGISTRATION AND CONSENT
 UNITED STATES DISTRICT COURT                                          TO ELECTRONIC SERVICE,
EASTERN DISTRICT OF CALIFORNIA                                            PROPOSED ORDER




  UNITED STATES OF AMERICA
                        Plaintiff(s),              Case No. 2:16cr00067-05

  v.

  VIDAL GONZALEZ
                                   Defendant(s).


          I, J. Talitha Hazelton, attorney for Vidal Gonzalez, hereby petition for admission to

 practice Pro Hac Vice under the provision of Local Rule 180(b)(2). I understand and consent to

 ECF Registration and Electronic Service as detailed below and I have submitted payment in the

 amount of $225.00 to the Clerk, U.S. District Court.

 In support of this petition, I state under penalty of perjury that:

          My business address is:

 Firm Name:              Smith Law, LLC

 Address:                4301 4th ST
                         PO Box 2767

 City:                   Renton

 State:                  WA               ZIP Code: 98059

 Voice Phone:            (206)226-7447

 FAX Phone:              (206)900-2664

 Internet E-mail:        talitha@thesmithlaw.com

 Additional E-mail:

 I reside in City:       Seattle          State: Washington
           Case 2:16-cr-00067-JAM Document 237 Filed 09/14/20 Page 2 of 3
          I was admitted to practice in Washington State on September 11, I am presently in good

standing and eligible to practice in said court. A certificate of good standing from the court in my

state of primary practice is attached to this application. I am not currently suspended or

disbarred in any other court.


          I have not concurrently or within the year preceding this application made

a pro hac vice application to this court. (If you have made a pro hac vice application to this

court within the last year, list the name and case number of each matter in which an

application was made, the date of application and whether granted or denied.)

___________________________________________________________________________

___________________________________________________________________________

                                                                                                   .

          I hereby designate the following member of the Bar of this Court who is registered for

ECF with whom the Court and opposing counsel may readily communicate regarding the

conduct of the case and upon whom electronic notice shall also be served via the court's ECF

system:

Name:            Timothy E. Warriner SB #166128

Firm Name:       Law Office of Timothy E. Warriner

Address:         455 Capitol Mall, Suite 802

City:            Sacramento

State:           California   ZIP Code: 95814

Voice Phone: (916)443-7141

FAX Phone:

E-mail:          tew@warriner.com


Dated: September 11 , 2020             Petitioner:
                                           J. Talitha Hazelton, WSBA #52460
          Case 2:16-cr-00067-JAM Document 237 Filed 09/14/20 Page 3 of 3
                                     ORDER

         IT IS SO ORDERED.


Dated:    9/11/2020                               /s/ John A. Mendez___________
                                                 JUDGE, U.S. DISTRICT COURT
